Citation Nr: 0737723	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension as secondary to service-connected diabetes 
mellitus (DM).  

Entitlement to service connection for claimed residuals of 
shrapnel wounds of the arms.  

Entitlement to service connection for claimed right ankle 
disorder.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  







REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from November 1966 
to November 1968; he was awarded the Combat Infantryman Badge 
and the Bronze Star with "V" device.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

The veteran testified at a conference hearing before the 
undersigned Veterans Law Judge in October 2007, and a copy of 
the transcript of this hearing is of record.  

The claim for an initial evaluation in excess of 30 percent 
for the service-connected PTSD is being remanded to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated hypertension is not shown to 
have been caused or aggravated by the service-connected DM.  

2.  The veteran does not have shrapnel wound residuals of the 
arms due to any event or incident of his military service.  

3.  The currently demonstrated right ankle disability is not 
shown to be due to any event or incident of the veteran's 
period of  military service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not proximately due to or the result of the service-connected 
DM.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  

2.  The veteran does not have a disability manifested by 
shrapnel wounds residuals of the arms that is due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  The veteran's right ankle disability is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In November 2005, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional relevant private evidence was 
subsequently added to the claims file.  

The November 2005 letter advised the veteran to submit 
additional evidence to the RO to support his claims, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if his claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA hypertension examination 
was conducted in December 2005.  

Although no nexus opinion has been obtained with respect 
to the other service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed below, a VA examination is not necessary with 
regard to the other issues on appeal.  The Board concludes 
that all available evidence that is pertinent to the 
claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his October 2007 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Hypertension

Analysis

The veteran, who is service connected for DM, rated as 20 
percent disabling, has contended, including at his RO 
personal hearing in October 2007, that his hypertension has 
been aggravated by his service-connected DM.  

According to the rating schedule, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2007).  

The veteran's service medical records do not show any 
elevated blood pressure readings or any findings of 
hypertension.  The initial diagnosis of hypertension was a 
number of years after service discharge, and DM was initially 
diagnosed several years after the diagnosis of hypertension.  

According to a December 2005 VA examination report, the 
veteran's hypertension was first shown in 1981 and his DM was 
first shown in 1986.  It was noted that both conditions were 
well controlled on medication and that neither caused any 
functional impairment.  

The examiner concluded that the veteran's hypertension was 
not likely caused by his service-connected DM because the 
hypertension was diagnosed five years earlier and that the 
veteran's hypertension was more likely related to his 
obesity, hypercholesterolemia and smoking.  

The Board notes that there is no nexus opinion on file in 
support of the veteran's claim.  Consequently, as all of the 
above noted requirements for a grant of secondary service 
connected have not been shown, service connection is not 
warranted for hypertension as secondary to the service-
connected DM.  
 
Residuals of Shrapnel Wounds of the Arms

Analysis

The service medical records do not reveal any complaints or 
findings of shrapnel wounds involving the arms, including on 
discharge medical history and examination reports in October 
1968.  

In fact, there is also no post-service medical evidence of 
any residuals of shrapnel wounds of the arms, including on VA 
disability evaluation in November 1988.  

Without evidence of a current disability, there also cannot 
be evidence of a causal connection between current residuals 
of shrapnel wounds of the arms and any event or incident of 
the veteran's service.  

Consequently, as there is no evidence of any of the elements 
needed to warrant service connection for residuals of 
shrapnel wounds of the arms, service connection for claimed 
residuals of shrapnel wounds of the arms is not warranted.  


Right Ankle

Analysis

The service medical records do not show any complaints or 
findings of a right ankle condition, including on discharge 
medical history and examination reports in October 1968.  

The submitted May to October 1987 operative records from Day 
Kimball Hospital reveal that the veteran underwent surgery 
for a compound comminuted fracture of the right ankle.  

When examined by VA in November 1988, the general narrative 
history reported that the veteran had fractured his right 
ankle, with surgical reduction in May 1986, when he fell off 
of a scaffold while working at home and that incomplete 
fracture healing required arthrodesis of the right ankle in 
September 1988.  

On special VA orthopedic examination in December 1988, it was 
reported that the veteran's problem began in May 1987 when 
the stage on which he was working collapsed and he injured 
his right ankle and was treated by surgery with pinning.  
Further surgery with screws was done in September 1987 
because of pain, and a fusion was performed in September 
1988.  The veteran had a fiberglass cast on his right leg  in 
December 1988.  The impression was that of status post fusion 
in September 1988.  

Because there is no showing of a right ankle disorder in 
service or for many years, because the medical evidence on 
file shows that the veteran initially injured his right ankle 
many years after service discharge, the Board finds that the 
claim of service connection for a right ankle disorder must 
also be denied.  


Conclusion 

Due consideration has been given to the October 2007 
testimony and the written contentions by and on behalf of the 
veteran.  However, a layperson, such as the veteran, cannot 
provide competent evidence to establish the etiology of any 
current diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decisions; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for hypertension, residuals of 
shrapnel wounds of the arms, and right ankle disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for hypertension is denied.  

Service connection for the claimed residuals of shrapnel 
wounds of the arms is denied.  

Service connection for right ankle disorder is denied.  



REMAND

A careful review of the claims file reveals that a March 2007 
report from the Norwich Vet Center, which discussed evidence 
relevant to the increased rating issue on appeal, have been 
added to the claims file since the most recent Statement of 
the Case in November 2006 without a waiver of initial RO 
consideration.  See 38 C.F.R. § 19.37 (2007).  

The Board also notes that the new evidence, along with the 
veteran's testimony at his October 2007 personal hearing, 
indicates that the service-connected PTSD may have increased 
in severity since the most recent VA examination in December 
2005.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2007).  

Based on the above, the issue of an increased initial 
evaluation in excess of 30 percent for the service-connected 
PTSD is being remanded to the AOJ for the following actions:  

1.  The veteran must be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have recently treated him 
for his service-connected PTSD, to 
include any treatment since the March 
2007 report.  After securing any 
appropriate consent from the veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

2.  Thereafter, the AOJ must arrange for 
examination of the veteran by an 
appropriate health care provider to 
determine the current nature and severity 
of his service-connected PTSD.  The 
veteran's VA claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or studies 
must be conducted, and all findings must 
be reported in detail.  The examiner must 
describe all symptomatology due to the 
service-connected PTSD.  

The examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, and the definition of 
the numerical code assigned must be 
included.  

The examiner should report whether there 
is occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships.  

The examiner should also report the 
veteran's occupational and social 
impairment, to include deficiencies in 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or the inability to establish and 
maintain effective relationships.  
Additionally, the examiner needs to note 
whether there is gross impairment in the 
veteran's thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
herself or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of her 
close relatives, her own occupation, or 
her own name.  The examiner must provide 
an opinion as to the extent that the 
veteran's service-connected PTSD 
interferes with his ability to obtain and 
maintain substantially gainful 
employment.  All examination findings, 
along with a rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above actions have been 
completed, the AOJ must readjudicate the 
veteran's claim for an initial evaluation 
in excess of 30 percent for service-
connected PTSD, taking into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action in November 2006.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case, which must include the relevance of 
38 C.F.R. § 3.321(b)(1).  The veteran and 
his representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


